DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on November 15, 2021.  In virtue of this amendment:
Claim 16 is cancelled; and thus,
Claims 1-15 and 17-20 are now pending in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz (US 6,602,381 of record) in view of Yamazawa (US 2009/0126871).
With respect to claim 1, Lenz discloses in figure 2 a plasma processing apparatus comprising a chamber (202, e.g., plasma chamber); a lower and an upper electrodes (204, 206, e.g., 204 is an upper electrode and 206 is a lower electrode) vertically spaced apart from each other in the chamber (see figure 2); a RF transmitting part (TP1-TP2, e.g., formed as a transmitting part having a RF source 212) connected to the lower electrode and configured to supply RF power to the lower electrode (see figure 2); a ground plate (219, e.g., a grounded shield) spaced downwardly from the lower electrode (see figure 2); and an insulating member (210, e.g., a focus ring formed by a dielectric material thereof) laterally surrounding a cavity (C) 

    PNG
    media_image1.png
    612
    827
    media_image1.png
    Greyscale

Lenz does not explicitly disclose that the insulating member, the lower electrode and the ground plate airtightly enclosure the cavity.
Yamazawa discloses in figure 8 a plasma processing apparatus comprising a lower electrode (12), an insulating member (14), a ground plate (GND) and a cavity (C), wherein the insulating member, the lower electrode and the ground plate airtightly enclosure a cavity (see figure 8).

    PNG
    media_image2.png
    770
    766
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Lenz with an enclosure feature as taught by Yamazawa for the purpose of improving a production yield or uniformity of a plasma processing since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Yamazawa (see paragraph 0009).

With respect to claim 3, the combination of Lenz and Yamazawa disclose that wherein the RF transmitting part comprises a first transmitting member (TP1, e.g., as a first transmitting member) penetrating the ground plate and extending toward the lower electrode (see figure 2 of Lenz), and wherein the cavity is symmetrical with respect to the first transmitting member (figure 2 of Lenz shows a symmetrical feature where the first transmitting member formed therein).
With respect to claim 4, the combination of Lenz and Yamazawa disclose that wherein the insulating member has a cylindrical shape (figure 2 shows the focus ring 210 formed as a cylindrical shape) having an axis (having vertical or horizontal axis) of the cylindrical shape overlapping with the first transmitting member (see figure 2 of Lenz).
With respect to claim 5, the combination of Lenz and Yamazawa disclose that further comprising a support plate (SP) spaced downwardly from the ground plate, wherein a lower cavity (C1) is provided between the ground plate and the support plate (see figure 2 of Lenz).
With respect to claim 6, the combination of Lenz and Yamazawa disclose that wherein the RF transmitting part comprises a first transmitting member (TP1) penetrating the ground plate and extending toward the lower electrode; and a second transmitting member (TP2) extending in a direction different from the extending direction of the first transmitting member, wherein the first and second transmitting members are connected to each other in the lower cavity (see figure 2 of Lenz).
With respect to claim 7, the combination of Lenz and Yamazawa disclose that further comprising an electrostatic chuck (104) provided on the lower electrode (see figure 1 of Lenz).

With respect to claim 9, the combination of Lenz and Yamazawa disclose that wherein the gas supply part provides a gas bypass (figure 1 of Lenz shows a gas bypass feature into the chamber thereof).
With respect to claim 11, the combination of Lenz and Yamazawa disclose that further comprising an extension electrode (EE) surrounding the first transmitting member in the cavity, wherein the extension electrode is coupled on the ground plate (see figure 2 of Lenz).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz (US 6,602,381 of record) and Yamazawa (US 2009/0126871) and further in view of Lee et al. (US 2012/0021538 of record).
With respect to claim 10, the combination of Lenz and Yamazawa disclose all claimed limitations, as expressly recited in claim 1 and 7-8, except for specifying that wherein the gas supply part includes a plurality of capillary tubes.
Lee discloses in figure 1 a plasma processing apparatus comprising a gas supply part (37, 40, 62, 64 and 66, e.g., formed as a gas supply part), wherein the gas supply part includes a plurality of capillary tubes (37).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of the combination of Lenz and Yamazawa with a plurality of capillary tubes as taught by Lee for the purpose of providing gas to excite into plasma by a glow 
With respect to claim 12, the combination of Lenz, Yamazawa and Lee disclose all claimed limitations, as expressly recited in claim 1, 3 and 11, except for specifying that a height of the extension electrode ranges 40mm to 60mm; and the tubes ranges from 50um to 100um).  However, these differences are not of patentable merits since sizes of parts of the apparatus can be selected that is based on a particular application or environment of use.  Therefore, to employ a height of the electrode or a diameter of the tube that would have been deemed obvious to a person skilled in the art.
Allowable Subject Matter
Claims 13-15 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A plasma processing apparatus comprising … “a ground plate spaced downwardly from the lower electrode; and an insulating member laterally surrounding a cavity formed between the lower electrode and the ground plate, wherein the gas supply part includes a plurality of capillary tubes, and wherein the gas supply part penetrates the cavity”, in combination with the remaining claimed limitations as claimed in independent claim 13 (claim 14 would be allowable as being dependent on claim 13).
A plasma processing apparatus comprising … “wherein the gas supply part includes a gas bypass, and wherein the gas bypass comprises a first flow path extending vertically; and a second flow path extending laterally, wherein the first flow path is connected to the second flow path”, in combination with the remaining claimed limitations as claimed in independent claim 15 (claims 17-20 would be allowable as being dependent on claim 15).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Koshimizu – US 2012/0031560
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 6, 2022